DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 01/31/2022.
	Claim 14 has been canceled.
	Claim 21 has been added.
	Claims 1-13 and 15-21 are currently pending and have been examined.

Response to Arguments
	Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. The applicant argument recites, page 6, “The Applicant teaches and best shows in FIGS. 1 and 2 that the control unit 20 is disposed above the baseplate 24, as the control unit resides within the volume of the storage bin but is placed at one corner to minimize the impact to the storage bin volume. This then allows the baseplate to rest directly against the floor 14F of the storage bin 14”. However, the examiner respectfully disagrees, as Hurwich teaches a platform weight scale 90 that include one or more sensors “112” placed between a two round plates, as shown in Fig. 5, wherein those plates are corresponding to the claimed “covering” and “baseplates” that teaches the claimed covering and baseplates as they mere teach a baseplate to support the weight scale/sensor and a covering as top plate/part that can relatively cover the claimed inventions elements as needed. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-13 and 15-21 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2017/0300984 to Hurwich (“Hurwich”) in view of US Pat. Pub. No. 2018/0053153 to Mai (“Mai”).

		Regarding claims 15, 1 and 9. Hurwich discloses a method for reordering inventory in the form of one or more objects, comprising:
		providing a reordering system (Hurwich, [0049]; “environment for the method, system or platform”) including 
		at least one storage bin configured for storing the one or more objects (Hurwich, Fig. 1; “A tracking unit 122”), the at least one storage bin including
			a floor with a cross-section (as seen in Fig. 2 of Hurwich), and at least one reorder device positioned within the at least one storage bin (Hurwich, Fig. 2, [0050]; “The tracking unit 122 is configured with a sensor or sensors 112, a radio or transmitter 124, a microcontroller 126 and a power supply 128”), 		
			the at least one reorder device including 
				a pressure sensor (Hurwich, [0018] pressure sensor assembly; [0049]; “using one or more sensors, and being associated with the good 110) generates sensor data 140 for the consumable good 110”. Fig. 2, [0050]; “a sensor or sensors 112”. [0056]; “platform weight scale 90”),
				a control unit operably coupled to the pressure sensor (Hurwich, Fig. 2, [0050]; “a radio or transmitter 124, a microcontroller 126”. Fig. 1; “114” + “116”. [0049]; “the transmitting of the data 140 may be achieved through communication technologies 114 such as a WiFi system … A device 116 … receives the data 140 and relays it to a backend 120”), 
				a baseplate (Hurwich, as seen in Fig. 5, the round base in Fig. 5), and a covering (Hurwich, as seen in Fig. 5, the upper round cover of fig. 5), the pressure sensor (Hurwich, [0051]; “the sensor … may be a pressure sensor”. Fig. 5; sensor “112”) the sensor 112, as shown in Fig. 5, is positioned between an upper-round cover and a lower-round base) being positioned between the baseplate and the covering (Hurwich, Fig. 4; “Dispenser B” or “generic C”. [0057]; “the platform weight scale 90 reference design of the tracking unit 122 … as example C … multiple tracking units 122 may be placed across the gridded pad 146 … The gridded pad 146 may be a container, coaster, mat, plate, drawer organizer, shelf organizer or the like and of virtually any shape or size to fit the appropriate application”. See Fig. 5 below), 

    PNG
    media_image1.png
    339
    486
    media_image1.png
    Greyscale
 Fig. 5


  	the control unit being mounted to the baseplate and uncovered relative to the covering (Hurwich, Fig. 5, [0058]; “FIG. 5 … platform weight scale 90 that includes one or more sensors 112 … this tracking unit 122 includes the sensor 112, the radio or transmitter 124, the microcontroller 126 and the power supply 128 which senses the data 140 of the good 110”), 
			
		a cloud server that is operably coupled to the control unit (Hurwich, [0049]; “The backend 120 is configured through a server 118 and may include a server 118 and may include a server 118 or a computer with access to an internal database and external databases”), the at least one reorder device having a cross-section which matches the cross- section of the floor of the at least one storage bin (As seen in Fig. 5); 
		sensing pressure data by the pressure sensor at set intervals (Hurwich, [0049]; “one or more sensors … generates sensor data 140 for the consumable good 110. The data 140 of the good 110 is indicative of an amount of the good 110 … a weight, volume, pressure, or count of the good”. Fig. 13; “providing a tracking unit, the tracking unit configured with a sensor, a microcontroller coupled to the sensor … 1310”); sending the pressure data by the pressure sensor to the control unit (Hurwich, Fig. 13; “collecting, by the microcontroller from the sensor data of a good, the food associated with a user, the data of the good indicative of an amount of the good 1312”); 
		transmitting the pressure data, by the control unit, to the cloud server for analyzing the pressure data by the cloud server (Hurwich, [0049]; “The backend 120 converts the data 140 to information … For items or goods 110 … for which depletion is expected within a certain timeframe, for example, in the next week (and taking into account a required shipping time to receive the good 110)”. Fig. 13; “transmitting, by the transmitter, the data of the good through a device the relays the data of the good to a backend 1314” > “receiving, by the backend, the data of the good 1316”); and 
		automatically reordering the one or more objects (Hurwich, [0049]; “automatically orders the good 110 from the fulfillment source”. Fig. 13; “ordering, by the backend, the good on behalf of the user from the fulfillment source with the lowest cost quote 1326”).

		Hurwich does not explicitly disclose that the “cloud server” is included within the “at least one reorder device”. However, including the cloud server (Fig. 1; “device 116” + “backend 120”) of Hurwich within the reorder device (Fig. 1; “tracking unit 122”), of Hurwich would be merely a matter of obvious design choice at the time of filling to integrate the parts/elements of Hurwich into one structural reorder unit in order to plan for depletion and maintain a stockpile of replacements in time the goods would be in need. See MPEP 2144.04 (V) (B); “Making Integral”.
		Hurwich substantially discloses the claimed invention; however, Hurwich fails to explicitly disclose the “the control unit is disposed above the baseplate configured to extend upward into the at least one storage”. However, Mai teaches: the control unit is disposed above the baseplate configured to extend upward into the at least one storage (Mai, Fig. 2; “standalone device 110”. [0025]; “Standalone reordering device 110 may be placed beneath, behind, above, beside, adjacent to, or otherwise engaged with one or more inventory item … removing inventory item 220 is a triggering event causing reordering device 110 to transmit a signal to one or more of third party device 140 or user device 130”. [0029]; “the device may contain an electronically connected mechanical switch such that the switch is in place by itself or in combination with one or more sensors”). Change in shape as claimed “extend upward” would be a matter of obvious design choice at the time of filing to change the size or shape of the standalone device of Mai as preferred. See MPEP 2144.04 (IV) (A); “changes in size” 2144.04 (IV)(B); “changes in shape”.

		Therefore, it would have been obvious to one of ordinary skill in the inventory reordering control systems art at the time of filing to modify Hurwich to include control unit is disposed above the baseplate configured to extend upward into the at least one storage, as taught by Mai, where this would be performed in order to prevent businesses closure for a period of time to visually and physically check their inventory against their software counts.  See Mai [0005]. 

		Regarding claim 16. The combination of Hurwich in view of Mai disclose the method of claim 15, wherein analyzing the pressure data by the cloud server includes comparing the pressure data to a threshold value (Hurwich, [0034]; “The backend receives the data of the good and calculates a depletion rate of the good, a threshold value of the good, a depletion point, a predicted shipping time to receive the good and a reorder point”).

		Regarding Claims 17, 2 and 10. The combination disclose the method of claim 15, wherein the at least one reorder device and the at least one storage bin together form a smart bin configured for tracking the one or more objects (Hurwich, as seen in Fig. 6. [0056]; “example B of the platform weight scale 90 reference design of the tracking unit 122, the tracking unit 122 is coupled to a dispenser. In this way, the tracking unit 122 may be coupled to an appliance, such as under the appliance, with a reservoir or container”) and automatically reordering the one or more objects (Hurwich, Fig. 13; “ordering, by the backend, the good on behave of the user from the fulfillment source with the lowest cost quote 1326”).

		Regarding Claims 3 and 18. The combination disclose the method of claim 15, wherein the pressure sensor includes a force sensing resistor (FSR) sensor configured for sensing a weight of the one or more objects, and the FSR sensor is positioned in between the baseplate and the covering (Hurwich, as seen in Fig. 5 the sensor between the upper cover and lower cover. [0037]; “the sensor is a pressure sensor or a strain gauge. A plurality of tracking units each having a different type of sensor collects the data of the good or the data of a plurality of goods”. See Fig. 11 A-D).

		Regarding Claims 19, 4, 11. The combination disclose the control unit is connected to the baseplate and operably coupled to the FSR sensor (as shown in Fig. 5-6). 
		
		Regarding claims 5, 12. Claims 5, 12 have been analyzed and is/are rejected for the same rationale used to reject claims 15, 1 and 9. Claims 5, 12 limitations do not teach or define any new limitations beyond claims 15, 1 and 9; therefore, claims 5, 12 are rejected under the same rationale.

		Regarding claim 6. The combination discloses the reordering system of claim 1, wherein the at least one storage bin has an open top, and the cross-section of the floor of the at least one storage bin is rectangular (Hurwich, [0057]; “The gridded pad 146 may be a container, coaster, mat, plate, drawer organizer, shelf organizer or the like and of virtually any shape or size to fit the appropriate application”).

		Regarding claims 7 and 13. The combination discloses the reordering system of claim 6, wherein the pressure sensor has a rectangular cross-section that matches the rectangular cross-section of the at least one storage bin (See Fig. 6).

    PNG
    media_image2.png
    188
    285
    media_image2.png
    Greyscale
Fig. 6

		Regarding claim 8. The combination discloses the reordering system of claim 6, wherein the at least one reorder device is removably placed onto the floor of the at least one storage bin (See Fig. 4; “B”; [0056]; “In example B of the platform weight scale 90 reference design of the tracking unit 122 … such as under the appliance, with a reservoir or container for dispensing the good 110”).

	Regarding claims 21. The combination discloses the reordering system of claim 1, wherein
	Hurwich substantially discloses the claimed invention; however, Hurwich fails to explicitly disclose the “the control unit is disposed at a single corner of the at least one storage bin when the at least one reorder device is positioned within the at least one storage bin”. However, Mai teaches:
the control unit (Mai, Fig. 2; “standalone device 110”) is disposed at a single corner of the at least one storage bin when the at least one reorder device is positioned within the at least one storage bin (Mai, Fig. 2; “Element 200 is, for example, a user's inventory or pantry”. [0025]; “Standalone reordering device 110 may be placed beneath, behind, above, beside, adjacent to, or otherwise engaged with one or more inventory item … removing inventory item 220 is a triggering event causing reordering device 110 to transmit a signal to one or more of third party device 140 or user device 130”).

    PNG
    media_image3.png
    199
    589
    media_image3.png
    Greyscale

Fig. 2
		Therefore, it would have been obvious to one of ordinary skill in the inventory reordering control systems art at the time of filing to modify Hurwich to include the control unit is disposed at a single corner of the at least one storage bin when the at least one reorder device is positioned within the at least one storage bin, as taught by Mai, where this would be performed in order to prevent businesses closure for a period of time to visually and physically check their inventory against their software counts. See Mai [0005]. 

	Regarding claim 20. Claim 20 has been analyzed and is/are rejected for the same rationale used to reject claims 15, 1 and 9. Claim 20 limitations do not teach or define any new limitations beyond claims 15, 1 and 9; therefore, claim 20 is rejected under the same rationale.
	
Conclusion

1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687       

       /FAHD A OBEID/       Supervisory Patent Examiner, Art Unit 3687